internal_revenue_service index number number release date department of the treasury p o box ben franklin station washington dc contact person telephone number refer reply to cc dom p si - plr-120226-98 date date legend partnership agency project state city a b c d plr-120226-98 e f g h i j k l m dear this letter responds to your letter dated date that was submitted on behalf of agency and partnership requesting a letter_ruling under sec_42 of the internal_revenue_code and sec_1_42-13 of the income_tax regulations to correct an administrative error in an allocation of the low-income_housing_credit dollar amounts agency and partnership represent that the facts are as follows facts partnership is a state limited_partnership that was formed on a partnership is engaged principally in the business of developing land and constructing and operating the project consisting of b units located in city partnership expects that all of the units in the project will qualify for low-income_housing credits pursuant to sec_42 on c partnership submitted an application to agency for a reservation of d low- income housing credits in the amount of dollar_figuree the application reflected a site plan calling for b units in f buildings on g the project received a reservation letter from agency tentatively reserving low-income_housing credits in the amount of dollar_figuree to f buildings in the project on h the project received dollar_figuree in carryover allocation credits from agency for f buildings subsequent to the date of the i carryover allocation and following construction of the project the certified_public_accountant retained by partnership to cost certify the cost of the project noted that j of the buildings in the project served as community plr-120226-98 buildings and contained no residential units therefore the number of buildings with low-income units for which building identification numbers bins should have been given was k instead of f buildings as a result of this mistake the number of buildings that are to be used on the certificates of occupancy will no longer match the number assigned by agency for purposes of providing a carryover allocation thus the forms low-income_housing_credit allocation certification to be issued to the project will not reflect the correct number of buildings agency and partnership at the time of the i carryover allocation intended for b units to be constructed in the project the existing building-by-building allocation pursuant to the carryover allocation does not allow partnership to maximize the credits allocated to the project and seriously affects the project’s financial feasibility thus the i carryover allocation inaccurately reflects the intent of agency and partnership at the time the carryover allocation document was prepared the mistake with respect to the number of qualified low-income buildings was not discovered until l when partnership’s accountant was preparing documentation for the audit of the project’s costs as of the placed_in_service_date in order to receive forms for each building upon discovery of the problem partnership’s accountant immediately contacted partnership to prepare a letter_ruling request to correct the error or omission the project manager provided a narrative to agency of the project reconfiguration on m the correction of the administrative error or omission will have no affect on the low-income_housing credits allocated to the entire project the correction however will affect the credits allocated to each building furthermore the correction of the administrative error or omission will have no effect on the housing_credit ceiling under sec_42 or on agency’s unused housing_credit carryover that is assigned to the secretary under sec_42 in connection with the above statement of facts agency represents that it intended to make a project-based allocation to the project pursuant to sec_42 the number of buildings in the project was not material to the carryover allocation for the project and the fact that the project had k residential buildings rather than f would not have affected a the amount of low-income_housing tax_credit allocated to the project b the ranking of the project in agency’s i allocation round or c any other aspect of the carryover allocation for the project ruling requested agency and partnership request the internal_revenue_service to rule that agency can amend the i carryover allocation to allocate the appropriate amount of low- plr-120226-98 income housing_credit to each of the k buildings in the project not exceeding dollar_figuree for the entire project as required under sec_1_42-13 agency and partnership hereby agree to such conditions as the secretary considers appropriate if the above ruling_request is granted law and analysis under sec_42 state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period of time after their discovery sec_1_42-13 defines an administrative error or omission as a mistake that results in a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1_42-13 however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 in the present case partnership committed an administrative error when the d credit application referenced f buildings when the actual number of residential buildings was k this error was not a misinterpretation of the applicable rules and regulations under sec_42 however this error did result in a document ie i carryover allocation that did not accurately reflect the intent of agency and partnership at the time the document was executed the intent of agency was to allocate the same amount of credit to the project notwithstanding the number of the buildings in the project further the change does not affect the amount of housing_credit_dollar_amount allocated to the project the ranking of the project in agency’s i allocation round nor any other aspect of the carryover allocation for the project thus a correctable administrative error occurred in this situation under the represented facts the i carryover allocation is the credit allocating document under sec_1_42-13 the secretary must pre-approve a correction of an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated for the building or project in the present case the correction would involve a numerical change to the credit_amount allocated to the k buildings that properly received bins based solely on the representations and the relevant law and regulations set forth above we conclude as follows plr-120226-98 partnership committed an administrative error when it failed to correctly identify the actual number of residential buildings in the project in its d credit application to agency because of that administrative error the i carryover allocation inaccurately reflects the intent of agency and partnership when the i carryover allocation was executed agency will correct the administrative error within a reasonable period of time after agency became aware of the administrative error agency will remove the j bins that were assigned in error to accurately reflect that there are k residential buildings in the project and agency will allocate low-income_housing tax_credit to each of the k residential buildings in the project not exceeding dollar_figuree for the entire project to correct this administrative error agency must do the following amend the i carryover allocation to remove the j bins erroneously assigned to the community buildings in the project and to allocate the appropriate amount of low-income_housing tax_credit to each of the k residential buildings in the project not exceeding dollar_figuree for the entire project on the amended i carryover allocation agency should indicate that it is making the correction under sec_1_42-13 and attach a copy of the amended i carryover allocation to an amended form_8610 annual low-income_housing_credit agencies report for i and file the amended form_8610 with the service when completing the amended form_8610 agency should follow the specific instructions on the form_8610 under the heading amended reports no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 nor the validity of the project’s costs included in eligible_basis in accordance with the power_of_attorney filed with this request we are sending a copy of this letter_ruling to agency’s authorized representative plr-120226-98 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours kathleen reed kathleen reed senior technician reviewer branch office of assistant chief_counsel passthroughs and special industries enclosure copy
